Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with  Brian L Klock  (Reg. No. 36,570)  on 28 May  2021.

  The claims have been amended as follows:

9. (Currently Amended) The apparatus according to claim   1    , wherein the main body unit further stores data which is other than the application data and is linked to the operation unit, and the main body unit further obtains data which is other than the application data in a case in which the data which is other than the application data and is linked to the operation unit connected to the main body unit is stored in the main body unit found by the search.

Allowable Subject Matter
Claims 1, 6-13 and 16 are allowed.


The following is an examiner’s statement of reasons for allowance: 
The arts of record used as the basis for the previous rejection, Negoro et al.  (US 2014/0082747) in view of Konno et al. (US 2010/0325235)  do not expressly teach or render obvious the invention as recited in independent claims 1 and 16.

 As to claims 1 and 16 : the art of record does not expressly teach the features “wherein the main body unit determines whether the first main body information that is held by the main body unit and identifies the main body unit matches the second main body information that -2-is held by the operation unit and identifies the main body unit that has been connected to the operation unit, after detecting that an operation unit is connected, searches for an information processing apparatus identified by the second main body information held by the operation unit which is detected to be connected to the main body unit, in a case where it is determined that the first main body information that is held by the main body unit and identifies the main body unit does not match the second main body information that is held by the operation unit and identifies the main body unit that has been connected to the operation unit, does not search for an information processing apparatus, in a case where it is determined that the first main body information that is held by the main body unit and identifies the main body unit matches the second main body information that is held by the operation unit and identifies the main body unit that has been connected to the operation unit, and receives application data which is stored by the information processing apparatus found by the search and associated with the first operation unit information which matches the second operation unit information held by the operation unit that is detected to be connected to the main body unit, and wherein the operation unit rewrites the second main Claims 1 and 16. 



Dependent claims 6-13 are allowed as they depend upon allowable independent claims above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 5712727767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        


/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194